Title: From George Washington to Brigadier General James Clinton, 30 May 1780
From: Washington, George
To: Clinton, James



Sir,
Head qrs [Morristown] May 30 1780

I informed You yesterday morning, that I had received certain advices that a body of the Enemy from Canada, computed at about Five Hundred under Sir John Johnson had penetrated into the State of New York, by way of the Mohawk river, as far as Johns Town, and seemed as if they were about to take post there, and that there were other accounts received through prisoners who had escaped from Canada, that a larger force than this was assembling at Montreal about the last of April, intended as it was said, to make an expedition against Fort Schuyler. How far this last information is true is a matter we cannot ascertain; but it is of infinite importance that the communication with that post should be opened, and a quantity of provision thrown into the Garrison as early as possible for the support of the Troops. At present it is cut off, or at least it was when I received my advices, by the position the Enemy had taken at Johns Town.
You will therefore proceed with your Brigade, which is already in motion, with all the expedition You can, consistent with the health of the Men, to King’s ferry by the best & most direct route, where You will embark the Troops in Boats directed to be prepared for the purpose and go to New Windsor. At this place it is expected that there will be Sloops provided by the State, according to a requisition which has been made, for transporting the Troops to Albany, where they cannot arrive too soon. After You arrive at Albany, your future conduct must

be governed by your own discretion—the information You receive with respect to the Enemy above—and the exigency of the service; but You are to remember however, that it is of the greatest importance to open the communication with the Garrison at Fort Schuyler and to throw into their relief a quantity of provision both flour & Salt meat, and this You will endeavour to effect by every practicable means. I wish if possible that it may be supplied at least with a Hundred Barrels of flour and with the same quantity of Salt meat. A Greater quantity of both will be still better, if it can be procured. You will correspond and advise with His Excellency Governor Clinton upon the occasion, and with respect to all the measures it may be necessary for You to pursue, whom I expect you will meet, either at Kingston or Albany. You will also inform me from time to time of your proceedings. and of every occurrence you may deem material.
With respect to provision for your Troops—I do not know how You will procure it. Their supplies will depend entirely upon your occasional arrangements and the aid of the State. You will look forward to these and of course endeavour to do the best You can to obtain them. I wish You on your march even to the North River, to take every reasonable precaution to prevent your being intercepted by the Enemy, who may possibly attempt it, by sending a Detachment from New York; and in case you move from Albany, either against the Enemy should they remain, or to cover the provisions which may be sent to Fort Schuyler—You will use every possible means, or the Detachment which may be sent for the purpose, to guard against a surprize or being cut off.
You will take every pains to prevent desertions—and will always have your Troops in readiness to rejoin the Army on the shortest notice.
From the situation of the 5th Regiment lately commanded by Colo. Debois with respect to Field Officers—Lt Colo. Willet will take the command of it, till further Orders. I am Dr sir with great regard Yr Most Obedt st

Go: Washington

